DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
model, using the same fiber optic interface as the first ONT model. In other words, within the scope of the claim, there is no ONT at a second premises in the real world. The claimed invention is a single test instrument; the claimed second premises is within the emulation of the test instrument, not at a location physical separate from the test instrument. Thus the claim is unclear. Appropriate language could be: based on connection to the OLT from the second ONT emulation.
Claim 11 recites the controller is to perform a service test originating from a location other than where the ONT is installed at a premises. There are multiple issues with this language, creating ambiguity. First, the ONT is being emulated, so a “real” ONT is not within the scope of the claim and thus not actually installed at any premises in a physically distinct way from the test instrument per se. Second, while the emulation hardware is inherently at some premises, i.e. the claimed controller is at some premises, it cannot perform a service test from a location other than where it is, because it is performing the recited service test, even when it is doing so using an emulation of an ONT.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 7-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elhage (European Patent Application Publication No. 2717593) in view of Afzal et al. (“Afzal”) (US Patent Application Publication No. 2012/0099436).
Regarding claim 1, Elhage discloses a test instrument for emulating an Optical Network Terminal (ONT), comprising: a data storage to store an ONT model that describes an ONT installed for a customer premises and connected to an OLT that controls information flow for the customer premises through an ODN (fig. 1 and paragraph 0022 and fig. 4 and paragraphs 0033, 0036, 0044 and 0055, where the stored Management Information Bases profiles read on ONT models); a fiber optic interface to couple the test instrument with the OLT (fig. 4 elements 440 and paragraph 0035 in light of fig. 1 and paragraph 0022), wherein the OLT is to operate with the ONT based on information included in the ONT model (fig. 5 and paragraph 0037); a controller coupled to the fiber optic interface (fig. 4 elements 411), wherein the controller is to: access the ONT model, generate an emulation of the ONT based on the ONT model, connect to the OLT via the fiber optic interface based on the emulation of the ONT without reconfiguration of the OLT to work with the test instrument instead of the ONT and perform one or more service tests across the ODN based on the connection to the OLT, wherein the one or more service tests include testing a physical layer of data communication through a fiber optic cable connecting the customer premises to the ODN (figs. 4 and 5 and paragraphs 0036-0037, 0044 and 0051 in light of paragraph 0022, emulated ONT interacts with the OLT in the same way as a real ONT, and 0029 and 0032, testing the emulated ONT through to the OLT tests the service from customer 
Elhage discloses an Ethernet interface connectable to a router at the customer premises via an electrical cable, and transmitting data through the Ethernet interface, and receiving electrical signals through the Ethernet interface, where the external traffic generator analyzes Ethernet traffic in both directions (fig. 3 element 360 and paragraph 0026 and fig. 4 elements 430 and paragraphs 0033 and 0035), but does not expressly disclose the ONT emulator has an Ethernet tester, wherein the Ethernet tester tests physical layer data communication by transmitting data through the Ethernet interface to the router via the electrical cable, and determining whether electrical signals are being received through the Ethernet interface responsive to the transmitted data. Afzal discloses an Ethernet line test performed by residential premises equipment of an optical network in communication with customer Ethernet equipment (fig. 1 and paragraphs 0042 and fig. 6 and paragraphs 0060 and 0067-0071, port 12 is an Ethernet LAN port, paragraphs 0043 and 0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the 
Regarding claim 2, the combination of Elhage and Afzal discloses the test instrument of claim 1, wherein the ONT model includes ONT authentication information, and wherein to connect to the OLT, the controller is to: provide the ONT authentication information to authenticate the test instrument with the OLT (Elhage: paragraphs 0019, 0036, 0042 and 0051, RADIUS control traffic is a remote authentication protocol).
Regarding claim 7, the combination of Elhage and Afzal discloses the test instrument of claim 1, wherein the OLT is configured to specifically work with at least a second ONT of a second premises separate from a premises associated with the ONT (Elhage: fig. 1 and paragraph 0022, OLT works with plural ONTs - premises is irrelevant as it has no bearing on ONT or OLT functionality), and wherein the controller is to: access a second ONT model that describes the second ONT, generate a second emulation of the second ONT based on the second ONT model, connect to the OLT from the second premises via the fiber optic interface based on the second emulation of the second ONT without reconfiguration of the OLT to work with the test instrument instead of the second ONT, and perform the one or more service tests across the ODN based on the connection to the OLT from the second premises (Elhage: fig. 1 element 110 and fig. 2 and paragraphs 0022 and 0024, emulator emulates plural ONTs of mixed types, and fig. 4 and paragraphs 0033, 0036 and 0051, ONT emulator processing emulates K ONTs at the same time and has one respective transceiver connection. Premises per se has no limiting effect on the claimed function, only the second ONT functionality – i.e., emulating a second ONT and emulating a second ONT as if it was at street address X are functionally indistinguishable).
Regarding claim 8, the combination of Elhage and Afzal discloses the test instrument of claim 7, wherein the second ONT comprises a different vendor, model, and/or version than the ONT (Elhage paragraph 0044 in light of paragraph 0033 and 0036, each of the K emulated ONTs per processor has its own emulated serial number, model type, etc.).
Regarding claim 9, the combination of Elhage and Afzal discloses the test instrument of claim 7, wherein the ONT is associated with a service provider that is different than a second service provider associated with the second ONT, and wherein the ONT model is different than the second ONT model based on a difference between the service provider and the second service provider (Elhage: paragraphs 0031 and 0044, where ONU types/variants, including different models and services, reads on “associated with” different service providers… the service providers aren’t actually present in the claim, only abstractly represented via emulation, thus emulating different service types reads on “associated with” different service providers).
Regarding claim 10, the combination of Elhage and Afzal discloses the test instrument of claim 1, wherein to perform the one or more service tests, the controller is to: perform a service test originating from a location at which the ONT is installed at a premises (Elhage: fig. 1 element 110, the ONT emulator is inherently located somewhere. Any particular premises per se has no limiting effect on the claimed emulation functionality - i.e., emulating a service test and emulating a service test as if it was at street address X are functionally indistinguishable).

Regarding claim 13, Elhage discloses a test instrument for emulating an Optical Network Terminal (ONT), comprising: a fiber optic interface configured to couple the test instrument with an Optical Line Terminal (OLT) that controls information flow through an optical data network (ODN) to the ONT (ODN) (fig. 4 elements 440 and paragraph 0035 in light of fig. 1 and paragraph 0022), wherein the OLT is configured to operate with the ONT (fig. 5 and paragraph 0037); a controller coupled to the fiber optic interface (fig. 4 elements 411), wherein the controller is to: receive an ONT model that describes the ONT (paragraph 0045); receive one or more test flows that indicate one or more service tests to be performed across the ODN (paragraphs 0050-0051, from the central management system); generate an emulation of the ONT based on the ONT model, connect to the OLT via the fiber optic interface based on the emulation of the ONT without reconfiguration of the OLT to work with the test instrument instead of the ONT, and perform the one or more service tests based on the connection to the OLT (figs. 4 and 5 and paragraphs 0036-0037, 0044 and 0051 in light of paragraph 0022, emulated ONT interacts with the OLT in the same way as a real ONT), wherein the one or more service tests include testing a physical layer of data communication through a fiber optic cable connecting the customer premises to the ODN (figs. 4 and 5 and paragraphs 0036-0037, 0044 and 0051 in light of paragraph 0022, emulated ONT interacts with the OLT in the same way as a real ONT, and 0029 and 0032, testing the emulated ONT 
Elhage discloses an Ethernet interface connectable to a router at the customer premises via an electrical cable, and transmitting data through the Ethernet interface, and receiving electrical signals through the Ethernet interface, where the external traffic generator analyzes Ethernet traffic in both directions (fig. 3 element 360 and paragraph 0026 and fig. 4 elements 430 and paragraphs 0033 and 0035), but does not expressly disclose the ONT emulator has an Ethernet tester, wherein the Ethernet tester tests physical layer data communication by transmitting data through the Ethernet interface to the router via the electrical cable, and determining whether electrical signals are being received through the Ethernet interface responsive to the transmitted data. Afzal discloses an Ethernet line test performed by residential premises equipment of an optical network in communication with customer Ethernet equipment (fig. 1 and paragraphs 0042 and fig. 6 and paragraphs 0060 and 0067-0071, port 12 is an Ethernet LAN port, paragraphs 0043 and 0046). It would have been obvious to one of ordinary 
Regarding claim 14, the combination of Elhage and Afzal discloses the test instrument of claim 13, wherein the ONT model includes ONT authentication information (Elhage: paragraphs 0019, 0036, 0042 and 0051, RADIUS control traffic is a remote authentication protocol).
Regarding claim 15, the combination of Elhage and Afzal discloses the test instrument of claim 13, and discloses that the ONT model includes ONT hardware configuration information (Elhage: paragraph 0044) and/or ONT soft configuration information (Elhage: paragraphs 0040 and 0043, the OMCI messages of the emulation contain soft configuration information [TCAs, alarms, AVCs, PM counters, etc.]).
Regarding claim 16, the combination of Elhage and Afzal discloses the test instrument of claim 13, wherein the ONT model and/or the one or more test flows are received from a remote apparatus or a cloud platform (Elhage: paragraphs 0045 and 0050, central management system reads on remote apparatus and/or cloud platform).
Regarding claim 17, Elhage discloses a method of emulating an Optical Network Terminal (ONT) to connect to and test network services of an Optical Line Terminal (OLT) that is specifically configured by a service provider to work with the ONT, the method comprising: identifying ONT information that describes the ONT and is used to configure the OLT to work with the ONT (paragraphs 0021, 0036 and 0044, where the functions of emulated ONT describe the ONT, and is configured to work with the OLT, 
Elhage discloses an Ethernet interface connectable to a router at the customer premises via an electrical cable, and transmitting data through the Ethernet interface, 
Regarding claim 18, the combination of Elhage and Afzal discloses the method of claim 17, wherein the ONT information comprises authentication information used by the ONT to connect to the OLT, and wherein configuring the test instrument comprises: copying the authentication information (Elhage: paragraphs 0037 and 0050, providing the control traffic from processor to FPGA reads on copying), wherein establishing the connection comprises transmitting the authentication information from the test instrument to the OLT (Elhage: paragraphs 0019, 0036, 0042 and 0051, RADIUS control traffic is a remote authentication protocol).

Regarding claim 20, the combination of Elhage and Afzal discloses the method of claim 17, wherein the ONT information comprises an indication of a number of ports included with the ONT, the method further comprising: transmitting, from the test instrument to the OLT, an indication that the test instrument includes the number of ports (Elhage: paragraph 0042, where the GEM port ID(s) indicate a number of ports to the OLT).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Elhage (European Patent Application Publication No. 2717593) in view of Afzal (US Patent Application Publication No. 2012/0099436), and further in view of Hood (US Patent Application Publication No. 2014/0255027).
Regarding claim 3, the combination of Elhage and Afzal discloses the test instrument of claim 2, wherein the ONT model includes ONT hardware configuration information of the ONT (Elhage: paragraph 0044), but does not expressly disclose that the controller is to: transmit at least some of the ONT hardware configuration information to the OLT. Hood discloses sending ONT model number to the OLT, which 
Regarding claim 4, the combination of Elhage, Afzal and Hood discloses the test instrument of claim 3, where the ONT hardware configuration information specifies hardware that the ONT includes but that the test instrument does not include (Hood: paragraph 0032, as applicable for the combination, where sending an ONT model for an ONT being emulated, necessarily means it represents a real ONT that the ONT emulation is necessarily not).
Regarding claim 5, the combination of Elhage, Afzal and Hood discloses the test instrument of claim 3, wherein the ONT model includes ONT soft configuration information, and wherein to connect to the OLT, the controller is to: use at least some of the ONT soft configuration information for the connection to the OLT (Elhage: paragraph 0040 and 0043, ONT sending soft configuration information [TCAs, alarms, AVCs, PM counters, etc.] to the OLT in OMCI messages).
Regarding claim 6, the combination of Elhage, Afzal and Hood discloses the test instrument of claim 5, wherein to use at least some of the ONT soft configuration information, the controller is to configure network communication packets of the test instrument based on the ONT soft configuration information (Elhage: paragraphs 0038, 0040 and 0043, OMCI messages are packets).

Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive. 
Applicant argues that the amended to claims 7 and 11 overcomes the respective 112 rejections as discussed during the interview of 29 October 2021. However, the amendments still rely on an emulated second premises, using the same interface as the emulated first premises. Functionally, emulating plural ONTs within an emulator, as Elhage already does, is indistinguishable from emulating plural ONTs that are only pretending to be at different premises, within the emulator. Since the emulated ONTs are not actually distinct ONTs in the real world, claiming they are at different pretend premises does not change or differentiate the functionality. 
Regarding the arguments for the Ethernet tester amendments, these arguments are moot in view of the new grounds of rejection based on Afzal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NATHAN M CORS/Primary Examiner, Art Unit 2636